RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 23-November-2021 with respect to application 16/876,381 filed 18-May-2020.  
Applicant has amended claims 1-10, and has added new claims 18-26.
Claims 1-10 and 18-26 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 USC §102(a)(1) as anticipated by Wedig et al. (United States Patent Application Publication # US 2011/0241877 A1), hereinafter Wedig.
Consider claim 18: A method comprising:
determining, by an evacuation system, Wedig discloses method comprising an evacuation system comprising a plurality of sensory nodes (105, 110, 115, 120) to detect an evacuation condition, and or more decision nodes (125, 130), the sensory and decision nodes in communication through a network (135), [Title; Abstract; Fig. 1, 4; Para. 0022-0024, 0026], a severity of a condition within a structure, wherein the severity is determined based upon a rate at which the condition is spreading within the structure, Wedig discloses embodiments in which the additional information is collected and assessed occupancy information detected by an occupancy sensor, wherein the sensory and/or decision nodes determine or receive occupancy information (step 400, 600) [Fig. 3-4, 6; Para. 0043, 0046, 0070], type and location of the condition, and a magnitude of the condition; and an evacuation condition is identified and/or received (step 405, 600) including type and or magnitude [Para. 0047, 0071-0072], and location based at least on the location of the identifying node(s) (step 410, 600) [Para. 0048, 0071] and the evacuation route determined based on these factors (415, 620) [Para. 0049, 0082]; and specifically that severity of the evacuation condition is based on these factors [Para. 0070; Claim 1, 2, 4, 6, 8]; (see also or alternatively: [Fig. 6; Para. 0070-0073]), and
taking, by the evacuation system, an action based upon the severity of the condition, wherein one or more evacuation routed art determined (step 415, 605, 620), at least in part based on these factors [Fig. 4, 6; Para.0049, 0074];
wherein the action comprises transmitting a layout of the structure, the layout comprising indications of evacuation conditions sensed at a plurality of locations within the structure, wherein the animated isothermal views illustrate positions of windows and doors (a layout) and show current temperatures detected by sensory nodes within the structure (detected evacuation conditions) [Para. 0087, 0091];
the action further comprises at least one of notifying an emergency rescue personnel, raising an alarm within the structure, controlling a sensitivity of at least one sensor detecting the condition, and identifying a false alarm; and a step (420) in which the evacuation routes are conveyed to at least an emergency response center (step 425) [Fig. 4; Para. 0053]; (see also or alternatively: [Fig. 6, steps 610, 620, 630; Para. 0074-0075, 0085]).
Consider claim 19 and as applied to claim 18: The method of claim 18, wherein the evacuation system determines that severity is high based at least upon the rate at which the condition is spreading being greater than a predetermined threshold, a number of occupants indicated in the occupancy information being greater than an occupancy threshold, and a rate of dispersion of the condition indicated in the magnitude of the condition being greater than a dispersion threshold [Fig. 6; Para. 0073 (also Para. 0070-0072)].
Consider claim 20 and as applied to claim 18: The method of claim 18, further comprising increasing, by the evacuation system, a frequency with which the at least one sensor detects the condition for increasing the sensitivity of the at least one sensor upon detecting that the severity is high [Fig. 6; Para. 0075].


Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 21-26 are rejected under 35 USC §103 as unpatentable over Wedig et al. (United States Patent Application Publication # US 2011/0241877 A1), hereinafter Wedig.
Consider claim 1:  An evacuation system [Title; Abstract; Fig. 1; Para. 0003, 0005], comprising:
a plurality of sensory nodes installed within a structure, wherein each of the plurality of sensory nodes is configured to detect an evacuation condition, and wherein at least one of the plurality of sensory nodes is an occupancy sensor; Wedig discloses a plurality of sensory nodes (105, 110, 115, 120) to detect an evacuation condition, and which can also be configured to detect and/or monitor occupancy [Fig. 1; Para. 0022-0024];
at least one decision node in communication with the plurality of sensory nodes, that the evacuation system (100) may also include one or more decision nodes (125, 130), the sensory and decision nodes in communication through a network (135) [Fig. 1; Para. 0022, 0026], wherein the at least one decision node is configured to determine an evacuation route from the structure based upon a severity of the evacuation condition and a layout of the structure; wherein a decision node may determine one or more evacuation routes upon detection of an evacuation condition, the routes based on factors including a magnitude of the evacuation condition and layout of the structure [Para. 0025, 0030, 0044, 0049]; and
a warning unit configured to transmit the evacuation route and the layout of the structure to an emergency response center, that decision nodes may store a structure layout or map in memory (310), and communicate with an emergency response center (140) [Fig. 3; Para. 0025-0026], that a warning unit of a sensory or decision node (235, 325) may convey one or more evacuation routes, that the evacuation system may automatically provide the response (call) center with various information relating to the evacuation condition [Fig. 4, 6; Para. 0053, 0085], and that emergency center may provide responders with various detailed information, including maps and isothermal views of the structure, floor by floor or room by room [Fig. 7; Para. 0086-0087, 0101-0102]; the transmitted layout comprising evacuation conditions sensed by a portion of the of the plurality of sensory nodes; wherein the animated isothermal views illustrate positions of windows and doors (a layout) and show current temperatures detected by sensory nodes within the structure (detected evacuation conditions) [Para. 0087, 0091];
wherein the at least one decision node is configured to determine the severity of the evacuation condition based upon a rate at which the evacuation condition is spreading within the structure, occupancy information obtained from the occupancy sensor, type and location of the evacuation condition, and a magnitude of the evacuation condition. Wedig discloses that sensory and/or decision nodes determine or receive occupancy information (step 400) [Fig. 3-4; Para. 0043, 0046], an evacuation condition is identified and/or received 

Wedig, therefore teaches each of the elements of the claim except: 
(a) whereas a decision node may store structural layouts or maps [Para. 0044], and convey information to a response center [Para. 0053], and that a response center may provide map and structural layout information to responders, the actual communication of map or layout information from the decision node to the emergency response center is not explicitly disclosed. Communication of such layout information would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, particularly because the availability of real time layout/map data (animated isothermal views) is explicitly disclosed as present at the emergency center for some embodiments [Para. 0087], and where this information includes information of a dynamic nature (such as temperature values used to populate an isothermal view) provided to a decision node, and

Consider claim 2 and as applied to claim 1: The evacuation system of claim 1, wherein the at least one decision node is configured to determine the location of the evacuation condition based upon a location or identity of the plurality of sensory nodes that detect the evacuation condition; (step 410) [Fig. 1, 4; Para. 0027, 0048].
Consider claim 3 and as applied to claim 1: The evacuation system of claim 1, wherein the at least one decision node is further configured to receive status information from the plurality of sensory nodes and identify an abnormal condition within at least one of the plurality of sensory nodes based upon the status information; that sensory nodes may communicate status information to a decision node through a network (135) identifying an evacuation condition [Fig. 1, Para. 0027-0028].
Consider claim 4 and as applied to claim 3: The evacuation system of claim 3, wherein each of the plurality of sensory nodes is configured to communicate with one another and with the at least one decision node via a communication network, and wherein a first one of the plurality of sensory nodes is configured to provide the status information of a second one of the plurality of sensory nodes to the at least one decision node. Wedig also discloses that the network (135) may be a mesh network [Fig. 1, Para. 0027, 0029].
Consider claim 5 and as applied to claim 1: The evacuation system of claim 1, wherein each of the plurality of sensory nodes comprises:
a sensor configured to detect the evacuation condition; Wedig also discloses one or more sensory nodes, which may comprise one or more sensors (205) [Fig. 2; Para. 0027, 0032]
a memory configured to store identity information of the plurality of sensory nodes and routing information configured to facilitate communication with other ones of the plurality of sensory nodes and with the at least one decision node; memory (215) [Fig. 2; Para. 0030, 0033], and
a processor a processor (240), configured to:
transmit information of the evacuation condition to the at least one decision node based upon information received from the sensor and the memory; [Para. 0040, 0042];
facilitate communication between the plurality of sensors; wherein the processor controls interaction between node components including the memory (215) and transceiver (230) [Fig. 2; Para. 0042], and where the memory may store mesh routing information [Para. 0033] and the transceiver for transmitting to, and receiving from, other sensory or decision nodes [Para. 0040]; and
receive input from the at least one decision node and take action in response to the input; [Para. 0042].
Consider claim 6 and as applied to claim 5: The evacuation system of claim 5, wherein the identity information comprises location information of the plurality of sensory nodes, and wherein the location information comprises at least one of global positioning coordinates and installation position with the structure; [Para. 0033 (also Para. 0030, 0048)].
Consider claim 7 and as applied to claim 1: The evacuation system of claim 1, wherein the at least one decision node is configured as an exit sign located proximate to an exit of the structure; [Para. 0045].
Consider claim 8 and as applied to claim 1: The evacuation system of claim 1, wherein each of the at least one decision node is configured to communicate with other decision nodes in the evacuation system; [Para. 0044 (also Para. 0049)].
Consider claim 9 and as applied to claim 1: The evacuation system of claim 1, wherein each of the at least one decision node is configured to determine the evacuation route for a portion of the structure within which the each of the at least one decision node is located; [Para. 0049].
Consider claim 10 and as applied to claim 1: The evacuation system of claim 1, wherein one of the at least one decision node is configured to determine the evacuation route and communicate the evacuation route to other ones of the at least one decision node; [Para. 0049].
Consider claim 21 and as applied to claim 1: The evacuation system of claim 1, wherein the warning unit is configured to transmit occupant data comprising a number of occupants detected and at least one location where occupants are located within the structure. Wedig discloses that sensory units may comprise occupancy sensors for detecting the occupancy or number of persons at various locations within a structure (step 400) [Fig. 1, 2, 4, 6; Para. 0003, 0024], that the occupancy information may be used for various purposed such as determining evacuation routes (step 415) [Para. 0053] and further that information communicated to an emergency center (step 425) [Para.0085] and accessed by emergency responders [Para. 0086], may include the occupancy information [Para. 0088], and along with the isothermal view and other data [Para. 0087].
Consider claim 22 and as applied to claim 21: The evacuation system of claim 21, wherein the at least one decision node is configured to utilize the number of occupants detected in combination with the severity of the evacuation condition and the layout of the structure to determine the evacuation route. Wedig specifically discloses evacuation routes determined (step 415), based in part on occupancy data [Para. 0050], structure layout [Para. 0049], evacuation condition [Para. 0051] and severity [Para. 0052].
Consider claim 23 and as applied to claim 1: The evacuation system of claim 1, wherein the warning unit is configured to transmit an amount of dispersion of evacuation condition. Wedig discloses that the amount of dispersion of the sensed condition may be determined [Fig. 6; Para. 0071, 0073] and that information may be communicated to an emergency center (step 425) [Para.0085] and accessed by emergency responders [Para. 0086], may include the dispersion information [Para. 0089], and along with the isothermal view and other data [Para. 0087].
Consider claim 24 and as applied to claim 1: The evacuation system of claim 1, wherein one of the decision unit or the warning unit collects data from one or more of the sensory nodes comprising detected conditions and timestamps associated the detection conditions. Wedig also discloses that information collected from sensory nodes may be time-stamped [Para. 0086, 0094].
Consider claim 25 and as applied to claim 1: The evacuation system of claim 1, wherein the sensory nodes utilize a first threshold to detect an evacuation condition and a second threshold to provide an early warning of an impending evacuation condition and the warning unit is further configured to transmit the early warning to a recipient. Wedig also particularly discloses that in embodiments the system may issue a “watch” or “warning” based on a first (lower) threshold, and an evacuation order based on a second (higher threshold) [Para. 0097 (also Para. 0073-0075)].
Consider claim 26 and as applied to claim 25: The evacuation system of claim 25, wherein the warning unit is configured to request a response from the recipient, the response comprising the location of the recipient and an indication that the early warning is a false alarm, the decision node being configured to cause an increase in a Sensitivity of the plurality of sensor nodes should the warning unit fail to receive the requested response from the recipient; [Para. 0098].

Response to Arguments
Applicant’s arguments filed on 23-November-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider arguments with respect to rejection of independent claim 18 under 35 USC §102(a)(1) as anticipated by Wedig (US 2011/0241877 A1): [Remarks: Page 7 (III-A)]: Applicant’s argument is that Wedig fails to teach “a structure layout comprising evacuation conditions is transmitted by the warning unit” as recited by the amended claim.  This argument is considered, but not deemed persuasive because Wedig expressly discloses transmission of animated isothermal views with locations of windows and doors (a layout) and with temperatures as detected by sensory units (evacuation conditions).  In addition the Applicant has cited paragraphs [0097] and [0101] in support of the amended feature, and it may be noted that these correspond closely to paragraphs [0087] and [0091] of Wedig.  For these reasons the rejection of claim 18 is maintained.
Regarding claims 19 and 20 [Remarks: page 7]: No additional or separate arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of claim 18, from which they depend.  The rejection 
Regarding rejection of independent claim 1 under 35 USC §103 as unpatentable over Wedig (US 2011/0241877 A1): [Remarks: Page 7 (III-A)]: Applicant’s amendment of this claim, and arguments in support of allowability are the same as presented for claim 18, and are not persuasive for the same reasons. The rejection of claim 1 is also maintained
Regarding claims 9-10 [Remarks: page 7]: No additional or separate arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of claim 1, from which they depend.  The rejection of these claims is maintained based on the continued rejection of the bae claim, and on the particular citations and analysis applied to each in this Office action.
Regarding new claims 21-21 [Remarks: page 8]: Applicant’s arguments with respect to these claims has been considered, but are moot.  These claims have not been previously examined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jones et al. (U.S. Patent Application Publication # US 2013/0169817 A1) disclosing a method and system for enabling a smart building rescue.
Mihailidis et al. (U.S. Patent Application Publication # US 2013/0100268 A1) disclosing an emergency detection and response system and method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684